Name: Council Regulation (EC) No 355/95 of 20 February 1995 amending Regulation (EC) No 3283/94 on protection against dumped imports from countries not members of the European Community
 Type: Regulation
 Subject Matter: information and information processing;  agricultural activity;  competition;  economic analysis;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|31995R0355Council Regulation (EC) No 355/95 of 20 February 1995 amending Regulation (EC) No 3283/94 on protection against dumped imports from countries not members of the European Community Official Journal L 041 , 23/02/1995 P. 0002 - 0002COUNCIL REGULATION (EC) No 355/95 of 20 February 1995 amending Regulation (EC) No 3283/94 on protection against dumped imports from countries not members of the European CommunityTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113, thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EC) No 3283/94 (1) the Council has adopted common rules for protection against dumped imports from countries which are not members of the European Community; Whereas Article 23 of Regulation (EC) No 3283/94 repealed Regulation (EEC) No 2423/88 (2) on protection against dumped or subsidized imports from countries which are not members of the European Economic Community; Whereas by Article 24 thereof, Regulation (EC) No 3283/94 applied to proceedings and interim review investigations initiated after 1 September 1994 and to expiry review investigations for which the notice of impending expiry of measures was published after that date; Whereas it is, therefore, necessary to amend Articles 23 and 24 of Regulation (EC) No 3283/94 in order to state clearly that Regulation (EEC) No 2423/88 continues to apply to proceedings pending on 1 September 1994, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 3283/94 shall be amended as follows: 1. Article 23 shall be replaced by the following: 'Article 23 Repeal of existing legislation and transitional measures Regulation (EEC) No 2423/88 is hereby repealed. It shall nevertheless continue to apply to proceedings in relation to which an investigation pending on 1 September 1994 has not been concluded by the date of entry into force of this Regulation, or in relation to which an expiry review investigation is initiated following the publication before 1 September 1994 of a notice of impending expiry. Regulation (EEC) No 2423/88 shall cease to apply to such proceedings following the conclusion of the investigation. References to Regulation (EEC) No 2423/88 shall be construed as references to this Regulation where appropriate.'; 2. the second sentence of Article 24 shall be replaced by the following: 'It shall apply to proceedings to which Regulation (EEC) No 2423/88 does not apply.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1995. For the Council The President E. ALPHANDÃ RY (1) OJ No L 349, 31. 12. 1994, p. 1. (2) OJ No L 209, 2. 8. 1988, p. 1. Regulation as last amended by Regulation (EC) No 522/94 (OJ No L 66, 10. 3. 1994, p. 10).